DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 17, 2022 has been entered. Claims 1-19 and 21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed February 18, 2022.  
Response to Arguments
Applicant’s arguments, filed May 17, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tangudu et al. (US 20190222076 A1, hereinafter “Tangudu”). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10, 13-16, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tangudu.
Regarding claim 1, Tangudu teaches a permanent magnet motor (Fig. 1, 20) comprising: a rotor assembly (Fig. 1, 24) configured to be rotatable relative to a stator (Fig. 1, 22) (“FIG. 1 schematically shows an electric machine 20 including a stationary body 22 and a rotatable body 24”, [0037]), wherein: the rotor assembly has a plurality of magnet pockets (Fig. 1, space where magnets 30, 32, and 34 insert into rotor) and segmented permanent magnets (Fig. 1, the pair 30 and 32) (“The rotatable body 24 includes a plurality of magnet poles 26 that each include a plurality of magnet segments”, [0038]) each of the segmented permanent magnets comprising a plurality of magnet segments, which include one or more magnet segments of each of the segmented permanent magnets have having different magnetic material from another (segments 30, 32, and 34 are contemplated to be made of different magnetic material) (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]) or other magnet segments of each of the segmented permanent magnets, is disposed in each of the magnet pockets of the rotor assembly; and 

    PNG
    media_image1.png
    409
    376
    media_image1.png
    Greyscale

a pair of adjacent two of the segmented permanent magnets, disposed substantially symmetrically to each other, each of the segmented permanent magnets comprising the plurality of magnet segments, forms one pole (Fig. 1, 26) (this is most similar to the claimed invention in the embodiment of device of Fig. 7). 

    PNG
    media_image2.png
    219
    209
    media_image2.png
    Greyscale

	Regarding claim 2, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein each of the segmented permanent magnets is segmented in a circumferential direction (see segmentation between 30 and 32 in Fig. 1). 
	Regarding claim 3, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein the one or more magnet segments of each of the segmented permanent magnets comprise magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]) (the examiner notes that it is well known in the art that the coercivity of rare earth magnets is higher than that of ferrite magnets) (see Kim et al. (US 20200395798 A1) “However, because coercive force and residual magnetic flux density of the ferrite magnet are as low as ⅓ of those of the rare-earth magnet, the distribution of lines of magnetic force needs to be considered when the ferrite magnet, together with the rare-earth magnet, is used for a rotor of a motor”, [0011]). 
Regarding claim 4, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein the one or more magnet segments of each of the segmented permanent magnets comprise magnetic material operable at a higher temperature than the another or other magnet segments of each of the segmented permanent magnets (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]) (the examiner notes that it is well known in the art the operating temperature (i.e. Curie temperature) of rare earth magnets is higher than that of ferrite magnets) (see Gao “The M2 magnets 104a-b have magnetic properties optimized for a specific application relative to the M1 magnet 102, such as increased saturation magnetization (M.sub.s), magnetic anisotropy (K.sub.u), coefficient of temperature (CT) of magnetization, CT of Coercivity, Curie temperature (T.sub.c), remanent magnetization (M.sub.r), Coercivity (H.sub.c), etc. For example, the M1 magnet 102 may include an industry standard magnetic material, such as low grade: ferrite (e.g., grades 8-25), Aluminum-Nickel-Cobalt (Alnico) (e.g., grades 2-5), SmCo (e.g., grades 16-20), or NdFeB (e.g., grades 27-30). The M2 magnets 104a-b may have magnetic properties optimized for a specific application relative to the M1 magnet 102 and may include high grade: ferrite (e.g., grades 34-40), SmCo (e.g., grades 28-32), NdFeB (e.g., grades 48-52), or rare-earth element doped NdFeB (e.g., NdDyFeB or NdHoFeB). The M2 magnets 104a-b may also include MnBi, MnAl, MnPrBi, FePt, or CoPt”, [0026]).
	Regarding claim 5, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein the one or more magnet segments of each of the segmented permanent magnets comprise rare earth permanent magnet or high energy density magnet (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]).
	Regarding claim 6, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein the one or more magnet segments of each of the segmented permanent magnets comprise samarium cobalt (Sm-Co) magnet, Ferrite or neodymium iron boron (Nd-Fe-B) magnet (see quote above from [0043] discussing using ferrite magnets). 
	Regarding claim 9, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets (i.e. magnet segment 30), is smaller than the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets (i.e magnet segment 32) (“In the illustrated example of FIG. 1, the first magnet segments 30 have a first magnetic characteristic that comprises the MGOe. The second magnet segments 32 have a second magnetic characteristic comprising a second magnet performance. In this example, the second magnet performance of the second magnet segments 32 is lower or weaker than the first magnet performance of the first magnet segments 30”, [0040]) (see Fig. 3 for embodiment with 30 smaller than 32). 

    PNG
    media_image3.png
    426
    297
    media_image3.png
    Greyscale

Regarding claim 10, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein: the one or more magnet segments of each of the segmented permanent magnets, having high temperature magnetic material (i.e. segment 30), is smaller than the another or other magnet segments of each of the segmented permanent magnets, having lower temperature magnetic material (i.e. segment 32), and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material (see discussion of Curie temperature in the rejection of claim 4) (“In the illustrated example of FIG. 1, the first magnet segments 30 have a first magnetic characteristic that comprises the MGOe. The second magnet segments 32 have a second magnetic characteristic comprising a second magnet performance. In this example, the second magnet performance of the second magnet segments 32 is lower or weaker than the first magnet performance of the first magnet segments 30”, [0040]) (see Fig. 3 for embodiment with 30 smaller than 32). 
Regarding claim 13, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein a width of the one or more magnet segments of each of the segmented permanent magnets comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets (i.e. segment 30), is identical to a width of the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets (i.e. segment 32) (see Fig. 1 for 30 and 32 having the same width).
Regarding claim 14, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein: a width of the one or more magnet segments of each of the segmented permanent magnets having high temperature magnetic material (i.e. segment 30), is identical to a width of the another or other magnet segments of each of the segmented permanent magnets having lower temperature magnetic material (i.e. segment 32), and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material (see rejection of claim 4 for discussion of Curie temperature) (see Fig. 1 for 30 and 32 having the same width). 
Regarding claim 15, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein a width of the one or more magnet segments of each of the segmented permanent magnets comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets (i.e. segment 30), is shorter than a width of the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets (i.e. segment 32) (see Fig. 3).
Regarding claim 16, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein: a width of the one or more magnet segments of each of the segmented permanent magnets having high temperature magnetic material (i.e. segment 30), is shorter than a width of the another or other magnet segments of each of the segmented permanent magnets having lower temperature magnetic material, and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material (i.e. segment 32) (see Fig. 3).
Regarding claim 18, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein the one or more magnet segments of each of the segmented permanent magnets include high temperature magnetic material and the another or other magnet segments of each of the segmented permanent magnets include lower temperature magnetic material (“ to reduce torque ripple and/or improve demagnetization (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]) (the examiner notes that it is well known in the art the operating temperature (i.e. Curie temperature) of rare earth magnets is higher than that of ferrite magnets) (see Gao “The M2 magnets 104a-b have magnetic properties optimized for a specific application relative to the M1 magnet 102, such as increased saturation magnetization (M.sub.s), magnetic anisotropy (K.sub.u), coefficient of temperature (CT) of magnetization, CT of Coercivity, Curie temperature (T.sub.c), remanent magnetization (M.sub.r), Coercivity (H.sub.c), etc. For example, the M1 magnet 102 may include an industry standard magnetic material, such as low grade: ferrite (e.g., grades 8-25), Aluminum-Nickel-Cobalt (Alnico) (e.g., grades 2-5), SmCo (e.g., grades 16-20), or NdFeB (e.g., grades 27-30). The M2 magnets 104a-b may have magnetic properties optimized for a specific application relative to the M1 magnet 102 and may include high grade: ferrite (e.g., grades 34-40), SmCo (e.g., grades 28-32), NdFeB (e.g., grades 48-52), or rare-earth element doped NdFeB (e.g., NdDyFeB or NdHoFeB). The M2 magnets 104a-b may also include MnBi, MnAl, MnPrBi, FePt, or CoPt”, [0026]) (by having a material with higher Curie temperature that will help avoid demagnetization at higher temperatures). 
Regarding claim 21, Tangudu teaches the permanent magnet motor of claim 1. Tangudu further teaches wherein each of the segmented permanent magnets is a bar shape (Fig. 1, take one pair of 30 and 32 making up the pole 26 to be one permanent magnet and take the other pair of 30 and 32 making up the pole 26 to be a second permanent magnet, then these permanent magnets are seen to be bar shaped and read on all the other limits of the claim). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangudu in view of Gao.
Regarding claim 7, Tangudu teaches the permanent magnet motor of claim 1.
Tangudu does not teach wherein: the one or more magnet segments of each of the segmented permanent magnets comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, are disposed at opposite ends of each of the segmented permanent magnets, and the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets, are disposed in a middle of each of the segmented permanent magnets.
	Gao teaches a magnet to be used in an electric motor (“The present disclosure relates to a novel permanent magnet technology and its use in high efficiency generators and motors”, [0002]) wherein: the one or more magnet segments of each of the segmented permanent magnets comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, are disposed at opposite ends of each of the segmented permanent magnets (Fig. 1A, M2), and the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets, are disposed in a middle of each of the segmented permanent magnets (Fig. 1A, M1) (“Moreover, the M2 magnetic material may be selected to optimize one or several magnetic properties (e.g., saturation magnetization (M.sub.S), magnetic anisotropy (K.sub.u), coefficient of temperature (CT) of magnetization, CT of Coercivity, Curie temperature (T.sub.C), remanent magnetization (M.sub.r), Coercivity (H.sub.C), etc.) based on the application”, [0023]).

    PNG
    media_image4.png
    565
    364
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the permanent motor of Tangudu by substituting in the segmented magnets taught by Gao. 
	This would have the advantage of incorporating the superior magnetic properites of the end magnets while saving costs with the cheaper middle magnet (“In this manner, the hybrid permanent magnet has superior magnetic properties to a permanent magnet made using solely the M1 magnetic material. While the M2 magnetic materials are typically more expensive than the M1 magnetic materials, the small ratio of M2 magnetic material in the hybrid permanent magnet reduces cost compared to a permanent magnet made using solely the M2 magnetic material”, [0022]). 
	Regarding claim 8, Tangudu teaches the permanent magnet motor of claim 1. 
Tangudu does not teach wherein: the one or more magnet segments of each of the segmented permanent magnets, disposed at opposite ends of the segmented permanent magnet, have high temperature magnetic material, the another or other magnet segments of each of the segmented permanent magnets, disposed in a middle of each of the segmented permanent magnets have lower temperature magnetic material, and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material.
Gao teaches a magnet to be used in an electric motor wherein: the one or more magnet segments of each of the segmented permanent magnets, disposed at opposite ends of the segmented permanent magnet (Fig. 1A, M2), have high temperature magnetic material, the another or other magnet segments of each of the segmented permanent magnets, disposed in a middle of each of the segmented permanent magnets have lower temperature magnetic material (Fig. 1A, M1) (“Moreover, the M2 magnetic material may be selected to optimize one or several magnetic properties (e.g., saturation magnetization (M.sub.S), magnetic anisotropy (K.sub.u), coefficient of temperature (CT) of magnetization, CT of Coercivity, Curie temperature (T.sub.C), remanent magnetization (M.sub.r), Coercivity (H.sub.C), etc.) based on the application”, [0023]), and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material (A higher Curie temperature implies that the magnet can be used at a higher temperature without losing its magnetic properties).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the permanent motor of Tangudu by substituting in the segmented magnets taught by Gao. 
	This would have the advantage of incorporating the superior magnetic properites of the end magnets while saving costs with the cheaper middle magnet (“In this manner, the hybrid permanent magnet has superior magnetic properties to a permanent magnet made using solely the M1 magnetic material. While the M2 magnetic materials are typically more expensive than the M1 magnetic materials, the small ratio of M2 magnetic material in the hybrid permanent magnet reduces cost compared to a permanent magnet made using solely the M2 magnetic material”, [0022]). 
Regarding claim 11, Tangudu teaches the permanent magnet motor of claim 1.
Tangudu does not teach wherein a length of the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, is shorter than a length of the another or other magnet segments of the segmented permanent magnet, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets.
Gao teaches a magnet to be used in an electric motor wherein a length of the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity (Fig. 1A, M2) than the another or other magnet segments of each of the segmented permanent magnets, is shorter than a length of the another or other magnet segments of the segmented permanent magnet, comprising magnetic material having lower coercivity (Fig. 1A, M1) than the one or more magnet segments of each of the segmented permanent magnets.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the permanent motor of Tangudu by substituting in the segmented magnets taught by Gao. 
	This would have the advantage of incorporating the superior magnetic properites of the end magnets while saving costs with the cheaper middle magnet (“In this manner, the hybrid permanent magnet has superior magnetic properties to a permanent magnet made using solely the M1 magnetic material. While the M2 magnetic materials are typically more expensive than the M1 magnetic materials, the small ratio of M2 magnetic material in the hybrid permanent magnet reduces cost compared to a permanent magnet made using solely the M2 magnetic material”, [0022]). 
Regarding claim 12, Tangudu teaches the permanent magnet motor of claim 1.
Tangudu does not teach wherein: a length of the one or more magnet segments of each of the segmented permanent magnets having high temperature magnetic material, is shorter than a length of the another or other magnet segments of each of the segmented permanent magnets having lower temperature magnetic material, and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material.
Gao teaches a magnet for an electric motor wherein: a length of the one or more magnet segments of each of the segmented permanent magnets having high temperature magnetic material (Fig. 1A, M2), is shorter than a length of the another or other magnet segments of each of the segmented permanent magnets having lower temperature magnetic material (Fig. 1A, M1), and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material (A higher Curie temperature implies the magnet can be operated at a higher temperature). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the permanent motor of Tangudu by substituting in the segmented magnets taught by Gao. 
	This would have the advantage of incorporating the superior magnetic properites of the end magnets while saving costs with the cheaper middle magnet (“In this manner, the hybrid permanent magnet has superior magnetic properties to a permanent magnet made using solely the M1 magnetic material. While the M2 magnetic materials are typically more expensive than the M1 magnetic materials, the small ratio of M2 magnetic material in the hybrid permanent magnet reduces cost compared to a permanent magnet made using solely the M2 magnetic material”, [0022]). 
Regarding claim 19, Tangudu teaches a permanent magnet motor (Fig. 1, 20) comprising: a rotor assembly (Fig. 1, 24) configured to be rotatable relative to a stator (Fig. 1, 22) (“FIG. 1 schematically shows an electric machine 20 including a stationary body 22 and a rotatable body 24”, [0037]), wherein the rotor assembly defines a plurality of magnet pockets (Fig. 1, space where magnet pieces 31, 32, and 34 insert into) and segmented permanent magnets (Fig. 1, a pair of 30 and 32), each of the segmented permanent magnets comprising an edge magnet segment (Fig. 1, 30) and one or more middle magnet segments (Fig. 1, 32), is disposed in each of the magnet pockets of the rotor assembly (Fig. 1, each magnet segment 30 and 32 goes into a pocket), and the edge magnet segment of the segmented permanent magnet include high temperature magnetic material and the one or more middle magnet segments include lower temperature magnetic material (“Utilizing different magnet segments having different magnetic characteristics also allows for reducing the cost of the machine. In locations where high strength magnets are not required, it is possible to utilize ceramic or ferrite magnets or recycled magnets. Other magnet segments may comprise rare earth magnet materials to provide higher strength at the locations of each pole where the higher strength is required”, [0043]) (the examiner notes that it is well known in the art the operating temperature (i.e. Curie temperature) of rare earth magnets is higher than that of ferrite magnets) (see Gao “The M2 magnets 104a-b have magnetic properties optimized for a specific application relative to the M1 magnet 102, such as increased saturation magnetization (M.sub.s), magnetic anisotropy (K.sub.u), coefficient of temperature (CT) of magnetization, CT of Coercivity, Curie temperature (T.sub.c), remanent magnetization (M.sub.r), Coercivity (H.sub.c), etc. For example, the M1 magnet 102 may include an industry standard magnetic material, such as low grade: ferrite (e.g., grades 8-25), Aluminum-Nickel-Cobalt (Alnico) (e.g., grades 2-5), SmCo (e.g., grades 16-20), or NdFeB (e.g., grades 27-30). The M2 magnets 104a-b may have magnetic properties optimized for a specific application relative to the M1 magnet 102 and may include high grade: ferrite (e.g., grades 34-40), SmCo (e.g., grades 28-32), NdFeB (e.g., grades 48-52), or rare-earth element doped NdFeB (e.g., NdDyFeB or NdHoFeB). The M2 magnets 104a-b may also include MnBi, MnAl, MnPrBi, FePt, or CoPt”, [0026])
 to reduce torque ripple and/or improve demagnetization (having a magnet with a higher Curie temperature would help avoid demagnetization at higher temperatures); and 
a pair of adjacent two of the segmented permanent magnets, disposed substantially symmetrically to each other, each of the segmented permanent magnets comprising the edge and middle magnet segments, forms one pole (Fig. 1, 26) (this is most similar to the claimed invention in the embodiment of device of Fig. 7). 
Tangudu does not teach each of the segmented permanent magnets comprising edge magnet segments disposed at opposite ends of the segmented permanent magnet and one or more middle magnet segments disposed between the edge magnet segments. 
Gao teaches a segmented magnet for an electrical motor comprising edge magnet segments (Fig. 1A, M2) disposed at opposite ends of the segmented permanent magnet and one or more middle magnet segments (Fig. 1A, M1) disposed between the edge magnet segments.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the permanent motor of Tangudu by substituting in the segmented magnets taught by Gao. 
	This would have the advantage of incorporating the superior magnetic properites of the end magnets while saving costs with the cheaper middle magnet (“In this manner, the hybrid permanent magnet has superior magnetic properties to a permanent magnet made using solely the M1 magnetic material. While the M2 magnetic materials are typically more expensive than the M1 magnetic materials, the small ratio of M2 magnetic material in the hybrid permanent magnet reduces cost compared to a permanent magnet made using solely the M2 magnetic material”, [0022]). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangudu in view of Ankeney.
Regarding claim 17, Tangudu teaches the permanent magnet motor of claim 1.
 Tangudu does not teach wherein an air gap or a non-magnetic material is disposed between an inner surface of one of the magnet pockets and an outer surface of the one or more of the magnet segments positioned at opposite ends of each of the segmented permanent magnets.
Ankeney discloses a permanent magnet motor with non-magnetic material (Fig. 6, 141) disposed between an inner surface of one of the magnet pockets and an outer surface of the one or more of the magnet segments (Fig. 6, 120) positioned at opposite ends of the segmented permanent magnet [0030].

    PNG
    media_image5.png
    610
    536
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the motor of Tangudu to include non-magnetic powder between the inner surface of the magnet pocket and the outer surface of the magnet segment, as taught by Ankeney, in order to prevent magnetic flux leakage of the permanent magnets (Ankeney, [0044]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834